Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 17, 2015

The Court of Appeals hereby passes the following order:

A15A0814. HOLMES v. THE STATE.

      This appeal was docketed in this court on December 23, 2014. The Appellant’s
brief, including enumerations of error, was due to be filed no later than January 12,
2015. Court of Appeals Rule 23 (a). On January 22, 2015, this court entered an order
granting Appellant an extension of time and ordering that Appellant's brief and
enumerations of error be filed within 10 days from entry of the order. Appellant,
however, failed to file a brief that included a certificate of service. Subsequently, on
February 26, 2015, this court entered an order again granting Appellant an extension
of time and ordering that Appellant's brief, enumerations of error, and certificate of
service be filed within 10 days from entry of the order. Because Appellant still has
not filed a brief, enumerations of error, and certificate of service as of the date of the
present order, the instant appeal is hereby DISMISSED. Court of Appeals Rules 7
and 23 (a).



                                         Court of Appeals of the State of Georgia
                                                                              04/17/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.